United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-549
Issued: September 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2008 appellant, through her representative, filed a timely appeal from a
May 12, 2008 merit decision of the Office of Workers’ Compensation Programs and a
November 18, 2008 merit decision of an Office hearing representative denying her claim for fact
of injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of the case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty causally related to her federal employment duties.
FACTUAL HISTORY
On March 25, 2008 appellant, then a 53-year-old mailing requirements clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained carpal tunnel syndrome due
to repetitive movements at work, including typing, lifting and sorting. She noted that she was
first aware of the disease and its relationship to her employment on February 18, 2008.

In a medical report dated January 17, 2008, Dr. Pani Akuthota reported appellant’s
history of intermittent tingling and numbness of the left hand for several years, with a recent
onset of pain along the left wrist and hand. He opined that the findings of a physical
examination, electromyogram (EMG) and nerve conduction study suggested moderately severe
left median nerve entrapment neuropathy across the wrist or moderately severe left carpal tunnel
syndrome. Dr. Akuthota stated that there was evidence of axonal loss along the left abductor
pollicis brevis with evidence of denervation and reinnervation.
In a January 11, 2008 medical report, Dr. Matthew Studebaker, Board-certified in family
medicine, stated that appellant sustained right carpal tunnel syndrome in 1990. He reported that
appellant’s left hand was numb, that she had difficulties gripping and that her symptoms had
worsened in the past few months. Dr. Studebaker diagnosed carpal tunnel syndrome.
By letter dated April 1, 2008, the Office advised appellant of the deficiencies in her claim
and requested additional information.
In a February 18, 2008 medical report, Dr. John S. Urse, an osteopath, stated that
appellant underwent right carpal tunnel release in 1990 and that she was returning for a left
carpal tunnel release. Appellant provided a January 17, 2008 EMG with evidence of severe
median nerve entrapment. She relayed that her repetitive job duties caused burning and
numbness in the hand. Appellant’s symptoms included numbness and tingling in the index, long
and thumb digits and to a lesser degree the small finger of the left hand. Physical examination
revealed positive Tinel’s test over the median nerve causing a numb or tingling sensation in the
index and fingers. Carpal tunnel compression and Phalen’s test were positive. Dr. Urse
diagnosed left hand pain, moderate to severe carpal tunnel syndrome per EMG, possible tardy
ulnar nerve in the left elbow and possible basal joint arthropathy of the left thumb. He noted that
appellant may want to file a claim through workers’ compensation. Further, an x-ray report
showed mild, early degenerative changes at the trapeziometacarpal articulation.
By decision dated May 12, 2008, the Office denied appellant’s claim on the grounds that
she did not establish that she sustained an injury causally related to her employment duties.
On June 2, 2008 appellant, through her representative, filed a request for a telephonic
hearing before an Office hearing representative. A telephonic hearing took place on
September 11, 2008.
In an October 22, 2008 medical report, Dr. Urse stated that he saw appellant in
February 2008, at which time he diagnosed left carpal tunnel syndrome and recommended a left
carpal tunnel release. After reviewing her repetitive job duties, including keying, sorting,
sweeping machines, lifting and throwing, he opined that the carpal tunnel was a direct result of
performing these duties for many years.
By decision dated November 18, 2008, an Office hearing representative affirmed the
May 12, 2008 decision on the grounds that appellant did not meet her burden of proof in
establishing that she sustained left carpal tunnel syndrome due to her federal employment duties.

2

LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,2 including that she is an “employee” within the meaning of
the Act3 and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
The issue is whether appellant established that she sustained an injury to her left upper
extremity as a result of her repetitive employment duties. The Board finds that she did not
provide sufficient medical evidence to meet her burden of proof.

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

In a January 17, 2008 medical report, Dr. Akuthota reported appellant’s history of
intermittent tingling and numbness in her left hand and recent onset of pain along the left wrist
and hand. Physical examination and diagnostic testing revealed findings of severe left carpal
tunnel syndrome. Dr. Akuthota also found evidence of axonal loss along the left abductor
pollicis brevis. However, he did not discuss the cause of appellant’s conditions nor did he
indicate any relationship between these conditions and appellant’s employment duties. Thus,
this report is of diminished probative value and insufficient to meet appellant’s burden of proof.8
Appellant also submitted medical reports dated February 18 and October 22, 2008 from
Dr. Urse. In the February 18, 2008 report, Dr. Urse relayed appellant’s comments that her
repetitive job duties caused burning and numbness in the hand. He diagnosed moderate-tosevere carpal tunnel syndrome and possible tardy ulnar nerve in the left elbow and possible basil
joint arthropathy of the left thumb. Dr. Urse noted that appellant may want to file a workers’
compensation claim. This report is also insufficient to meet appellant’s burden of proof.
Although, Dr. Urse mentioned that appellant may want to file a workers’ compensation claim, he
did not provide a rationalized medical opinion describing the relationship between appellant’s
condition and her employment. Further, his reporting of appellant’s belief that her repetitive job
duties caused her left hand symptoms does not constitute a rationalized medical opinion and is
insufficient to establish causation.9
Further, in the October 22, 2008 medical report, Dr. Urse stated that he saw appellant in
February 2008 and diagnosed left carpal tunnel syndrome. He opined that the carpal tunnel
syndrome was a direct result of appellant’s performance of repetitive job duties over many years,
including keying, sorting, sweeping, machines, lifting and throwing. However, Dr. Urse did not
expand on his conclusion of causal relationship or provide a rationalized medical opinion
explaining how the repetitive movements associated with appellant’s job duties caused or
contributed to the carpal tunnel. Specifically, he did not explain the mechanisms associated with
these tasks or how their repeated performance over a series of years led to carpal tunnel
syndrome. Therefore, this report is also of diminished probative value.10
Finally, in a January 11, 2008 medical report, Dr. Studebaker diagnosed carpal tunnel
syndrome and described appellant’s symptoms. The report did not include an opinion on
causation thereby rendering it of diminished probative value.11
The Board finds that none of the medical evidence provided a sufficiently rationalized
medical opinion describing the relationship between appellant’s left carpal tunnel syndrome and
her repetitive employment duties. Therefore, appellant did not meet her burden of proof in
establishing causation.

8

See Donald T. Pippin, 54 ECAB 631 (2003).

9

Appellant’s belief that the employment caused or aggravated her condition is insufficient to establish causal
relationship. See Joseph T. Gulla, 36 ECAB 516 (1985).
10

See Robert Broome, 55 ECAB 339 (2004).

11

See Donald. T. Pippin, supra note 8.

4

CONCLUSION
The Board finds that appellant did not establish that she sustained an injury in the
performance of duty causally related to her federal employment duties.
ORDER
IT IS HEREBY ORDERED THAT the November 18 and May 12, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: September 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

